Additional Opinion by Mr. Justice O’Connor on Petition for Rehearing. A petition for rehearing has been filed in this case. Before preparing the opinion we made a careful examination of the entire record. Since the filing of the petition we have again carefully examined the record, and are clearly of the opinion that the conclusion originally reached was correct, and that a rehearing should be denied. However, counsel for complainant strenuously insist that we have overlooked several important and controlling principles in the case. We think, therefore, that we should say something further in reply thereto. In the petition counsel state that the “opinion concedes that the proposed improvement cuts off Alt, Access to and egress from the west forty (40) feet of the complainant’s property and that the steel girders or arms of the bridge will extend twelve (12) feet above the surface of the curb when the bridge is closed. The court, however, has failed to give due consideration to the fact that the complainant as an abutting property owner has an Indefeasible Bight of access to and egress from its property which, while it may be temporarily interfered with, cannot be permanently destroyed. The court has also entirely overlooked the fact that the highway is dedicated As Much for Means of Access to and from the Abutting Property as to public travel along the same and that the taking away of this right from the abutting property owner is as much a taking of his property right as is the closing-up of the street itself. ’ ’ The contention of counsel as above quoted is based on a misapprehension. All access to and egress from the west forty feet of the property is not cut off by the proposed improvement. The property is located on the north side of Monroe street, adjacent to the river, and extends one hundred feet on Monroe street and ninety-nine feet on the river, and is improved by an eight story building. The only entrance to the building is from Monroe street at the southwest corner, and within said forty feet. Likewise the elevators and stairways are located in this corner of the building. These stairways and elevators furnish the only means of access to the several floors of the building, and complainant contends that it will cost about $50,000 to open a new entrance to the building and rearrange the elevators and stairways, said entrance and stairways to be located in the southeast comer of the building; that if this were done complainant would not lose its tenants and could make use of the entire building. From this it clearly appears that all access to and egress from the west forty feet of the property will not be cut off by the proposed improvement. Counsel also say that “a municipality has no right to so obstruct its streets as to deprive property owners of free- access to and from their lots adjoining.” In support of this contention, complainant cites, among other cases, Stack v. City of East St. Louis, 85 Ill. 377. That was an action on the case for damages to real estate occasioned by the city’s authorizing and permitting a bridge company to build an approach to a bridge in front of Stack’s property, which rendered the street permanently useless and obstructed Stack’s ingress to and egress from his property and caused water to flow and drain upon the land, so that the cellars upon the property were filed with surface water, etc. A demurrer was sustained to a declaration setting up these facts. The Supreme Court reversed the case, holding that the plaintiff was entitled to recover his damages. This is precisely the position we take. Complainant has an adequate remedy at law to recover any legal damages it may sustain. Whether the city proceeds under the Eminent Domain Act or the complainant brings its action on the case, the damages will be precisely the same, the only difference being that in the former the damages must first be ascertained and paid, while in the latter the damages will be assessed after the bridge is constructed. The wisdom or unwisdom of this method for compensating. property owners whose property is damaged for public use is not a question for the courts. Complainant has raised other points in its petition for a rehearing, which we have carefully considered, but deem it unnecessary to refer to them here, as the same are fully covered in the original opinion. A rehearing will be denied. Rehearing denied.